Citation Nr: 0714287	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  01-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a right foot disability 
claimed as secondary to service-connected left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

The veteran testified at a Travel Board hearing before a 
Veterans Law Judge (VLJ) in April 2002.  In a March 2007 
letter, VA advised the veteran that the VLJ who had presided 
over the April 2002 hearing was no longer employed by the 
Board.  So the Board indicated the veteran could have another 
hearing before a different VLJ who will ultimately decide 
this appeal.  But in a March 2007 response, the veteran 
indicated he did not want another hearing.

This case was previously before the Board and was remanded to 
the RO in July 2003 and August 2005. 


FINDING OF FACT

With resolution of doubt in the veteran's favor, the medical 
evidence indicates that the veteran's currently diagnosed 
right foot disability is related to his service-connected 
left foot disability.  


CONCLUSION OF LAW

Right foot disability is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Analysis

In this case, the January 2005 VA examination resulted in a 
diagnosis of "right foot injury status post with ORIF (open 
reduction internal fixation), with pinning and plates use to 
repair the fracture."  Service connection is in effect for 
residuals of left foot injury.  Accordingly, Wallin elements 
(1) and (2) have been satisfied.

With respect to Wallin element (3), medical nexus, the 
veteran's contention is that his service-connected left foot 
disability limited his mobility and made him unable to avoid 
injury to the right foot in a "may lay" in 1998.  In 
January 2005, a VA examiner indicated that he was unable to 
verify the veteran's contention one way or the other.  As 
such, the Board, in August 2005, remanded the claim to the RO 
for further development, to include obtaining an opinion as 
to the etiology of the veteran's right foot disability.  In 
September 2006, a VA physician, after reviewing the claims 
file, agreed with the January 2005 VA examiner that whether 
the veteran would have been able to avoid injury to the right 
foot if he did not have mobility impairments caused by the 
service-connected left foot disability was a matter that he, 
as a physician, was not able to provide an opinion on one way 
or another.  The VA physician felt that it was 
"adjudication's" responsibility to decide on the veteran's 
contention and not the medical examiner.  The physician did 
state, however, that the veteran's contention certainly 
sounded "sensible."  

The Board notes that the medical evidence contains numerous 
references, including in private physician's statements, to 
the veteran being involved in a work-related injury in 
November 1998.  In addition, the evidence includes an MRI of 
the right ankle taken in the emergency room at University of 
Pennsylvania in November 1998.  As such, the Board believes 
that the evidence is sufficient to support the veteran's 
contention that he injured his right ankle/foot in November 
1998.  Resolving doubt in the veteran's favor, the Board 
finds that the 2006 VA examiner's statement that the 
veteran's contentions regarding the circumstances leading to 
the November 1998 injury were "sensible" provides 
sufficient medical nexus between the veteran's right foot 
disability and a service-connected disability.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In short, Wallin element (3) has been met with respect to the 
right foot disability.  Since all three Wallin elements are 
satisfied with respect to the right foot disability, service 
connection is granted for that disability secondary to 
service-connected disabilities is granted.  The appeal is 
allowed to that extent.


ORDER

Entitlement to service connection for a right foot disability 
on a secondary basis is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


